Exhibit 23.1 Kenne Ruan, CPA, P.C. Phone: (203) 824-0441 Fax: (203) 413-6486 40 Hemlock Hollow Road, Woodbridge, CT 06525 kruancpa@yahoo.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the filing documentation on S-1 of Privileged World Travel Club Inc. of our report dated July 6, 2012 (except for Note 6 as to which the date is August 21, 2012), relating to the financial statements for the period from May 18 (inception) to May 31, 2012. /s/ Kenne Ruan, CPA, P.C. Woodbridge, Connecticut June 19, 2013
